Title: Lewis A. Pauly to Thomas Jefferson, 9 June 1812
From: Pauly, Lewis A.
To: Jefferson, Thomas


          sir, calf pasture 9h June 1812.
          I have received the letter you did me the honor to write concerning the succession of peter Piernet deceasd claimed by Mr de Beauvois, in right of his Wife, and Which you are so good as to befriend.
          last summer I received likewise a letter from Mr and Mrs de Beauvois, requesting my attention to that claim in concert with a Mr Teterel of Williamsburg and Consul Oster; to this last all the necessary papers were to be send from france, with special directions to take the advice of some juris consults and to act accordingly. I wrote in consequence to Mr oster to desire him to apply to Mr Teterel for any information or papers he may have occasion for from N’ Kent, which my distance from that place renders inconvenient for me to procure. by his answer, dated 14th august last, he informs me that he had been directed to consult M. M. Tazewell and Wirth, and that he had been honored of a letter from you on the same subject: seeing thus, the business in such good hands, I made no further enquiry about it, in the persuasion that it was progressing at Law; being ready to give in my evidence, if it should be required.the interest sir, you are pleased to take in that affair, renders it incumbent in me to state What I know of it, and of facts of Which Mr de Beauvois is perhaps ignorant of: it may enable you to form an opinion of the case Submitted to your consideration.
          I happened to be in N’ Kent in the begining of 1810 when Piernet died: about 8 days before that event, he rode some distance With me; as I was on my Way to Richmond; and as a rumor had been circulated in the neighborhood, that his intention was to give all his property to a Young man named Lacy, one of his store Keeper, I enquired of him if the report Was true; he answered, oh non; une soeu soeure est plus près de mon Coeur. on my return to N’ Kent I found him a Corpse, having willed over all his property to said Lacy. some of the neighbors, equally surprised at Such unatural dispositions, seemed to Wish that some friend should interfere; and the eyes were fixed on me; of course; independant of my friendly intercourse with Dr Rouelle, & his familly, While living in N’ Kent, my former residence; I considered it as my dutty and as an act of justice to step forward in opposition to the Will in their behalf: I wrote instantly to Mr Oster to obtain a copy of the late Convention with france, approved under your happy administration, in order to avail myself of any clause therein that may be favorable; but that consul had it not then, in his possession; he could not send it, observing at the same time that he could not officialy interfere, as he understood Piernet to have taken the oath of allegeance to this country. Court day arriving, when the Will was to be proven; an aditional number of Magistrates were called in for the occasion: Lacy had before hand retained all the attorneys on the bench, except a junior one, Who was left to my discretion; and the cause was warmly debated. the Will was supported by the testimony of Mr Ths Ractliff, a Magistrate whose veracity bears much weight; he had set his deposition in writing and read it; this the court did not approve of; then he was interrogated: his deposition was in substance, that being send for on the part of Mr Piernet, he found him sick and desirious to have his will drawn, upon which Ractliff cleared the room of company; after being informed of Piernets intentions, he entered them into writings writing, then he went out of the room in order to procure Witnesses to sign the instrument, when none could be found; thereupon he presented it to the signature of the testator, who declined to sign it; remitting it to an other time; this latter instance may be interpreted either from a cause of Weakness, or rather unwillingness, as Piernet was but 18 hours sick from the time of his return home from a public sale in the neighborhood: he was of a very industrious and sobre habit. the court was long in suspense how to pronounce, until a decision from the Court of appeals in a nearly similar case was produced which determined the admission of the Will on record, for the personal Estate only; not being signed by Witnesses agreable to Law, the real estate Was excepted, Which, of course, became Escheated to the Commonwealth; but I find that Lacy having applyd to the Legislature of 1810–11., obtained possession of it. it is situated on Pamunky river and may be worth $1000 or more on account of improvements thereon:it remains me now to narrate how Piernet became invested in that property which belonged to Dr Rouelle, Who, Soon after his arrival into this Country, purchased it from one Germain, a frenchman; as he discovered on the land sundrie soils favorable to the establishment of a botanical Garden which he had in project; he payd some money on account of the purchase and the ballance, secured under a deed of trust on the same, was to be payd by installment. after several years residence thereon, the Doctr was prosecuted for nonpayment: an injunction brought the case to the high Court of Chancery, were it pended several years longer; by this time the Doctr went to france with a collection of plants, Birds and other articles of natural history, leaving his wife behind with her brother Piernet to sustain the Lawsuit; in that interim Germain died, having assigned his claim to Coll: Gatewright of Urbanna, Who renewed the prosecution under the deed of trust: several attempts were made to dispossess Mrs Rouelle, but in Vain, as open  resistance was allways manifested. at last Mrs Rouelle left her situation to return to france, about the time when war was to be declared against that nation, leaving Piernet in possession of all her property real or personal; soon after, Piernet found it expedient to compromise matters with Col: Gatewright, who consented to allow him a reasonable time for the discharge of the Ballce due, interest and cost, provided it should be secured in the hands of Mr sample his attorney; and I became Piernets Security for the amount Which I have reason to believe, has been duly discharged. Piernet told me several times since, that in consequence of that arrangement, he had become the sole proprietor of that Land exclusively to Dr Rouelle, as Coll. Gatewright had conveyed it to him personnally by deed on record; this may be verifyd. but, sir, it leaves a doubt in me Whether Piernet, seizing the absence of his brother in Law and sister, did not arrogate to himself the title to that property, or  Whether he was authorised by them so to do. this, sir, may have some reference to   your enquiry Whether Dr Rouelle made himself a citizen; this I do not know positively but it seems probable he did so: it runs in my mind that I heard it mention that this formality was required in Pensilvania District in order to secure him the copy right of a dissertation he wrote on the mineral waters of Virginia. of this, sir, you are the best judge. having stated what I know concerning Piernets affairs; I am going to Write to Mr Oster to know what has been done, and on what ground the claim is to be prosecuted, giving him at the same time the observations you have been so kind as to suggest.
          
          I shall take the liberty, sir, to impart you his answer on reciet, being with a most profound Respect
          sir Your most humble and most obedient servantL. A. Pauly
        